Citation Nr: 0032098	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  99-04 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from January 1989 to May 
1989, and from December 1990 to August 1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1998 determination by the 
Vocational Rehabilitation and Counseling (VR&C) Division of 
the Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant was scheduled to appear at a Travel Board 
hearing in March 2000, but she failed to appear for her 
scheduled hearing.  No further action with regard to her 
Travel Board hearing request will be taken at this time, 
however, as she has not explained why she missed the March 
2000 hearing or requested a new hearing.


FINDINGS OF FACT

1.  Service connection is currently in effect for low back 
strain, rated 20 percent disabling since April 1997.  The 
appellant has one non-service-connected disability, residuals 
of fracture, right foot.

2.  The appellant has a bachelor's-level college degree in 
accounting, and as of February 1999 when she filed her 
substantive appeal, was enrolled in a Masters degree program 
in accounting.

3.  In June 1998, based on her medical and vocational history 
as well as the results of vocational testing completed in 
April 1998, a VA counseling psychologist concluded that the 
appellant did not have an employment handicap due to her low 
back disability.

4.  It is not shown by the evidence that the appellant's 
service-connected low back disability has prevented her from 
preparing for, obtaining, or retaining suitable employment in 
her chosen field of accounting.


CONCLUSION OF LAW

The appellant does not have an employment handicap and thus 
does not meet the criteria for entitlement to benefits under 
Chapter 31, Title 38, United States Code.  38 U.S.C.A. 
§§ 3100, 3101, 3102, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 21.40, 21.51(f)(2) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The purpose of vocational training under Chapter 31, Title 
38, United States Code, is to enable veterans with service-
connected disabilities to become employable to the maximum 
extent feasible and to obtain and maintain suitable 
employment.  38 U.S.C.A. § 3100 (West 1991); 38 C.F.R. § 21.1 
(1999).

Applicable law and VA regulations provide that a person shall 
be entitled to a rehabilitation program under Chapter 31 if 
such person is a veteran who has a service connected 
disability rating at 20 percent or more which was incurred or 
aggravated in service on or after September 16, 1940 and is 
determined by VA to be in need of rehabilitation because of 
an employment handicap.  38 U.S.C.A. § 3102(1)(A) and (B) 
(West Supp. 2000); 38 C.F.R. § 21.40(b) (1999).

An "employment handicap" means an impairment, resulting in 
substantial part from a disability described in section 
3102(1)(A) of this title, of a veteran's ability to prepare 
for, obtain, or retain employment consistent with the 
veteran's abilities, aptitudes, and interests.  38 U.S.C.A. 
§ 3101(1) (West Supp. 2000); 38 C.F.R. § 21.51(b) (1999).  
Impairment is defined as restrictions on employability caused 
by the veteran's service connected and non service connected 
disabilities, negative attitude toward the disabled, 
deficiencies in education and training, and other pertinent 
factors.  38 C.F.R. § 21.51(c)(1) (1999).

An employment handicap does not exist when any one of the 
following conditions is present:

(i) The veteran's employability is not 
impaired; this includes veterans who are 
qualified for suitable employment, but do 
not obtain or retain such employment for 
reasons within their control;

(ii) the veteran's employability is 
impaired, but his or her service-
connected disability does not materially 
contribute to the impairment of 
employability; or

(iii) the veteran has overcome the 
effects of the impairment or 
employability through employment in, or 
qualification for, employment in an 
occupation consistent with his or her 
pattern of abilities, aptitudes, and 
interests and is successfully maintaining 
such employment.

38 C.F.R. § 21.51(f)(2) (1999).

The veteran's abilities to obtain or retain employment are 
not impaired if he or she has a history of current, stable, 
continuous employment.  38 C.F.R. § 21.51(e)(2) and (3) 
(1999).

The law and regulations also provide that a separate 
determination addressing whether a "serious employment 
handicap" exists shall be made in each case in which an 
employment handicap is found.  38 U.S.C.A. § 3106(a) (West 
1991 & Supp. 2000); 38 C.F.R. § 21.52(a) (1999).  A veteran 
who has been found to have an employment handicap shall be 
held to have a serious employment handicap if he or she has: 
(1) A neuropsychiatric service-connected disability rated at 
thirty percent or more disabling; or (2) Any other service-
connected disability rated at fifty percent or more 
disabling.  38 C.F.R. § 21.52(c) (1999).

As a preliminary matter, the Board notes that amendments to 
the law enacted by Congress in 1996 re-established the 
requirement that a veteran's employment handicap must be as a 
result of a service-connected disability in order to receive 
VA vocational rehabilitation benefits.  See "The Veterans' 
Benefits Improvements Act of 1996," Pub. L. No. 104-275, 110 
Stat. 3322 (Oct. 9, 1996).  By this legislation, Congress 
amended, inter alia, 38 U.S.C. § 3101(1) to define the term 
"employment handicap" as meaning an impairment resulting in 
"substantial part" from service-connected disability for 
purposes of entitlement to Chapter 31 benefits.

The amendments to Title 38 enacted by this legislation were 
made applicable only with respect to claims of eligibility or 
entitlement to services and assistance under Chapter 31 
received on or after the date of the enactment of the Act, or 
October 9, 1996.

In 1995, prior to the enactment of Public Law 104-275, the 
United States Court of Appeals for Veterans Claims (the 
Court) found no statutory support for VA's regulations 
requiring a causal relationship between a veteran's service-
connected disability and the employment handicap.  See 
Davenport v. Brown, 7 Vet. App. 476 (1995).  In Davenport, 
the Court held that the requirement of 38 C.F.R. § 21.51(c) 
that a veteran's service-connected disability must 
"materially contribute to the veteran's employment 
handicap" was inconsistent with 38 U.S.C.A. §§ 3101(1) and 
3102(1)(A) and therefore, invalid as in excess of statutory 
authority.  The Court stated further, that to the extent that 
38 C.F.R. § 21.51(c)(2), (e), (f)(1)(ii) and (f)(2), included 
the "materially contribute" language and required a causal 
nexus between a veteran's service-connected disability and 
his/her employment handicap, those regulatory provisions were 
unlawful as well.

However, inasmuch as the appellant's claim for Chapter 31 
benefits was filed in August 1997, or after the effective 
date of the enactment of Public Law 104-275, the Board is not 
bound by the Court's decision in Davenport.  Instead, the 
Board is bound to apply the aforementioned statutory changes 
to Title 38, United States Code, enacted by Public Law 104-
275.  The legislative history of Public Law 104-275 makes 
clear that Congress amended the statutory provisions cited 
above specifically in response to the Court's decision in 
Davenport.  Thus, for all intents and purposes, the enactment 
of Public Law 104-275 effectively overturned the Court's 
decision in Davenport for Chapter 31 claims filed on or after 
October 9, 1996, as is the situation here.

As a result of Congress' expeditious amendments to Title 38, 
it is further noted that VA regulations found invalid by the 
Court in Davenport did not undergo revision to achieve 
compliance with that decision.  The Board has reviewed the 
applicable law and regulatory provisions cited herein and 
finds that the term "materially contribute" used in the 
regulations is on a par with Congress' use of the term 
"substantial part" and therefore, the regulations do not 
violate the authority granted by the statute.  Used as 
adjectives, the words "materially" and "substantial" are 
synonyms of each other.  See Roget's II: The New Thesaurus 
(1988 edition).

The appellant is presently rated 20 percent disabled for her 
service-connected low back disability (strain); she has no 
other service connected disabilities.  She has one non-
service-connected disability, residuals of fracture, right 
foot.  Her educational background includes a bachelor's 
degree in accounting, and the record reflects that as of 
February 1999, when she filed her substantive appeal, she was 
enrolled in a Master's degree program in accounting.  The 
appellant filed for Chapter 31 benefits in August 1997 to 
obtain vocational rehabilitation assistance in connection 
with her educational pursuits, which at that time involved 
completion of her undergraduate degree in accounting.  She 
has subsequently expressed a desire to obtain these benefits 
to help her complete her graduate-level studies.  She has 
stated that she needs to complete these studies in order to 
achieve her vocational goal of becoming a certified public 
accountant.

The appellant's past employment background includes training 
and experience as a personnel administration specialist while 
she was on active duty in the U. S. Army from 1990 to 1993, 
and prior temporary work from 1993 to 1994 as an executive 
assistant for a furniture company.  It appears from the 
record that she deferred full-time employment while pursuing 
her educational goals, as stated above.

A VR&C "Counseling Record - Narrative Report" was prepared 
in June 1998 to determine whether the appellant had an 
employment handicap in light of her present situation, her 
past work experience and her medical condition.  Based in 
large part on a rehabilitation assessment performed in April 
1998 by a private testing firm (Karl Creek & Associates, 
Inc., Rehabilitation Consultants), the report of which is of 
record, the VA counseling psychologist concluded that the 
appellant's low back disability caused limitations in 
stooping, prolonged standing and turning, but that 
nevertheless, she did not have an employment handicap:

In this case the veteran has transferable 
skills in accounting and in clerical 
skills which are not contraindicated by 
the limitations from the [service-
connected low back disability].  The 
limitations do not involve capacities 
required to do the jobs for which the 
veteran is trained and employed.

Upon review of the record and considering the appellant's 
contentions, the Board concludes that a preponderance of the 
evidence is against the appellant's claim for Chapter 31 
benefits.  On appeal, she argues that her low back disability 
is "severe" and that she needs additional training to 
properly prepare herself to earn a living in accounting.  
Clinical findings on a VA spine examination conducted in May 
1997 support her arguments to the extent that she was 
diagnosed on that examination with severe lower back strain, 
with evidence of spondylosis and spina bifida occulta.  
Further, it was noted on that examination that she was slow 
in getting up from the examination table and in lying on her 
back.  In addition, she had muscle spasm in the paralumbar 
muscles and moderate to severe pain with all range of motion 
movement, and also with getting out of a chair and on/off the 
examining table.  However, it is not shown that the appellant 
has required regular or frequent in/outpatient treatment for 
her back disability in the years after service, and when she 
was subsequently evaluated by Karl Creek and Associates in 
April 1998, she was not on any medications for her back.  It 
was noted as well that while she had difficulties lifting 
objects weighing more than 10 pounds on more than an 
occasional basis, she could walk short distances, sit or 
stand for 20-30 minutes at a time, and had no trouble 
reaching or handling objects in front of her.  Based on these 
findings, the Karl Creek report of April 1998 concluded that 
while she should stay away from manual labor-type positions, 
her academic and vocational skills were best suited to 
positions like Accountant, Office Manager and Bookkeeper, 
clearly, sedentary-type positions, where she could alternate 
between a sitting and standing position as needed.  That the 
appellant does not have an employment handicap due to her 
back disability is supported by the balance of the evidence.  
As detailed above, a VA counseling psychologist concluded in 
June 1998 that the appellant did not have an employment 
handicap due to her back disability in light of her 
educational and employment background.  There is no competent 
evidence which rebuts the findings of the VA counseling 
psychologist, and in view thereof, the Board concludes that a 
preponderance of the relevant and probative evidence on the 
question of whether an employment handicap is present is 
against the appellant's claim.  On this point, the Board 
finds it significant that despite her disability, the record 
reflects that the appellant has been able to pursue her 
educational goals of becoming a certified public accountant 
without any claimed or documented time lost due to her 
service-connected back disability or due to any other medical 
condition.

Further consideration of whether she has a "serious" 
employment handicap is not otherwise in order where an 
employment handicap is not found present under the current 
law and regulatory scheme.

The Board acknowledges the appellant's expressed desire to 
improve her situation by obtaining additional educational 
experience and training to become a certified public 
accountant.  However, it must be pointed out the underlying 
tenet of VA's vocational rehabilitation program is to enable 
veterans "to obtain and maintain suitable employment."  In 
this case, based on the appellant's educational pursuits to 
date and the findings of the June 1998 Counseling Record - 
Narrative Report, she has pursued these ends without an 
objectively demonstrated employment handicap.  In this 
regard, this claim is denied specifically on the basis that 
it is not shown by the evidence that the appellant's service-
connected low back disability has prevented her from 
preparing for, obtaining, or retaining suitable employment in 
her chosen field of accounting, and thus, her desire to 
obtain additional educational training in this area is 
insufficient by itself to warrant entitlement to Chapter 31 
benefits.

Accordingly, the Board finds that the appellant does not meet 
the criteria necessary to establish eligibility for benefits 
under Chapter 31, as the record fails to show that she has an 
employment handicap.  38 U.S.C.A. §§ 3101, 3102, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 21.40, 21.51 (1999).

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of this matter on that basis.  
38 U.S.C.A. § 5107(b) (West 1991).


ORDER

Entitlement to vocational rehabilitation benefits under 
Chapter 31, Title 38, United States Code, is denied.



		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals


 

